Citation Nr: 0209123	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of wounds to 
the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which entitlement to service connection for 
residuals of wounds to the right leg and residuals of frozen 
feet was denied.

In December 2000, the Board remanded the veteran's service 
connection claims for residuals of frozen feet and residuals 
of wounds to the right leg in order to comply with all 
notification and development action required by the Veteran's 
Claims Assistance Act of 2000.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of frozen 
feet pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)). When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.) After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  The veteran does not have current residuals of any in-
service wounds to the right leg.

3.  The veteran served in combat during active duty. 

CONCLUSION OF LAW

Residuals of wounds to the right leg were not incurred in or 
aggravated by wartime service, nor may any such disability be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders may be presumed to 
have been incurred during service when manifested to a 
compensable degree within a specified time (usually one-year) 
following separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2001).

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by service 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such incurrence and shall resolve every reasonable doubt in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2002).  A combat veteran's claim cannot be denied 
unless there is "clear and convincing evidence" to the 
contrary as to the service incurrence or aggravation element.  
By "clear and convincing" is meant that there is a 
"reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).  

The veteran contends that he currently suffers from residuals 
of wounds to his right leg as a result of an inservice injury 
during combat, and that service connection for his right leg 
disability is appropriate.  After a review of the evidence, 
the Board finds that his contentions are not supported by the 
record, and that his claim for service connection for 
residuals of wounds to the right leg must fail.

I.  Entitlement to Service Connection for Residuals of Wounds 
to the Right Leg

The veteran's service personnel records, specifically his 
enlisted record and report of separation, show that the 
veteran served in combat during active duty and was awarded a 
Combat Infantryman Badge and Purple Heart Medal.   

The veteran's service medical records do not show the 
existence of any residuals of wounds to the right leg during 
service.  A December 1944 treatment report noted that the 
veteran had suffered from non-fatal, accidental submersion 
when his ship was destroyed by enemy action.  In June 1946, 
the veteran's separation examination report stated his skin 
was normal.  

VA outpatient treatment records show that the veteran 
suffered from mild cellulitis in his legs during 1997 after 
he complained of soreness in his left leg.  None of the 
treatment records stated that mild cellulitis was a residual 
of wounds to the veteran's right leg or noted the existence 
of scars on his right leg.

The veteran also submitted a February 1998 statement from his 
private physician, Dr. Couser.  The doctor stated that the 
veteran had been injured in the World War and received 
shrapnel wounds in his right leg and groin.  However, Dr. 
Couser did not submit any records that show that the veteran 
had treatment for residuals of wounds of the right leg, only 
the statement that the veteran had sustained shrapnel wound 
injury in the World War. 

In an April 1998 VA examination report, the physician stated 
that the veteran had a scar on his right groin.  The 
physician noted that the veteran did not tell him where the 
scar came from and that the veteran suffered from memory 
lapses.  However, the examiner stated the scar might be to 
close out the ligation of the long saphenous vein, which was 
from an earlier procedure the veteran underwent for 
cardiovascular problems.  
The circumstances of the veteran's service are such that the 
Board accepts, as a matter of fact, that he did sustain 
injuries during a non-fatal, accidental submersion when his 
ship was destroyed by enemy action while in combat, even 
though no such injuries are noted in his service medical 
records.  

The evidence of record reveals that a mild leg disability was 
first shown in 1997, more than 40 years after service.  The 
VA examiner did not relate such finding to the veteran's 
service.  Therefore, the Board does not find that there is 
shown to be a nexus between any right leg injury that the 
veteran may have sustained during a non-fatal, accidental 
submersion in combat and the development of a mild leg 
disability many years after discharge from service.  The 
veteran is entitled to the application of the provisions of 
38 U.S.C.A. § 1154(b) in this circumstance, but his 
statements can be used under these provisions only to provide 
a factual basis upon which a determination could be made that 
a particular injury occurred in service, not to provide a 
diagnosis or a medical opinion linking that in-service 
disease or injury to a current disability.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

The veteran has stated that he sustained injury to his right 
leg during the sinking of a ship in the English Channel 
during World War II.  Although the veteran is competent to 
report that he sustained an injury that caused wounds to his 
right leg, the record does not show that he has the medical 
expertise that would render competent his statements as to 
the etiology of his current problems.  Unfortunately, his 
statements as to the source of his reported leg disability 
are no more than unsupported conjecture that have no 
probative value.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

While the Board accepts the veteran's statement that he 
sustained wounds to his right leg during service while in 
combat, the record does not show that the veteran now suffers 
from residuals of wounds to the right leg.  Competent medical 
evidence does not show that he has any current leg disability 
that was caused by his reported in-service injury.  
Consequently, the Board finds that the veteran's claim for 
service connection of residuals of wounds to the right leg 
must be denied. 

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

The Board notes that the RO notified the veteran concerning 
the VCAA in April 2001.  The RO advised the veteran of the 
evidence necessary to support his claim for entitlement to 
service connection for residuals of wounds to the right leg.  
The veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  The veteran was scheduled for a VA examination, to 
evaluate his claimed disability.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.


ORDER

Entitlement to service connection for residuals of wounds to 
the right leg is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

